Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-2, 4-12, and 14-20 are currently pending in this case and have been examined and addressed below. This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 05/18/2022.
Claims 1 and 11 are currently amended
Claims 3 and 13 are cancelled and not considered at this time.
Claims 5 and 15 are previously presented
Claims 2, 4, 6-10, 12, 14, and 16-20 are original
Transfer of Application
This application has been transferred within the Office as a result of Examiner Grant's reassignment. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-2 and 4-10 are drawn to a computer-implemented method and claims 11-12 and 14-20 are drawn to a computing system, each of which is within the four statutory categories.
Step 2A (1):
Claim 1 recites, in part, performing the steps of:
deriving patient diagnostic data based on interpreting the image data
formatting the patient diagnostic data in accordance with a longitudinal dataset associated with a patient medical record
localizing the mobile computing device at a time of acquisition of the image data based at least in part on a data fusion in accordance with fingerprint data, the fingerprint data including at least in part magnetic field strength data and barometric pressure data
determining a location of the patient at the time of image capture as being the location of the mobile computing device at time of image capture in accordance with the localizing, in association with a model type and a model identification number of the medical instrument associated with the medical monitoring of the patient based on interpreting the image data 
The above steps fall within the scope of a mental process and therefore recite an abstract idea. Fundamentally the process is that of monitoring a patient's state based on observation. A human could perform each of the steps mentally, by observation, evaluation, judgement and/or formulating an opinion.
Independent claim 11 recites similar limitations and also recite an abstract idea under the same analysis.
Step 2A (2):
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to:
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Claim 1 additionally recites 1) receiving image data associated with a patient which is mere data gathering.
Claim 11 additionally recites 1) receiving image data associated with a patient which is mere data gathering.
Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
Claim 1 additionally recites 1) at a server computing device, 2) acquired at a mobile computing device in accordance with a medical instrument deployed, 3) using a processor of the server computing device,  and 4) acquired using one or more magnetic field strength sensors and barometric pressure sensors respectively of the mobile computing device. 
Claim 11 additionally recites 1) a processor, 2) a memory storing a set of instructions, the instructions executable in the processor to, 3) at a server computing device, 4) acquired at a mobile computing device in accordance with a medical instrument deployed, 5) using the processor, and 6) acquired using one or more magnetic field strength sensors and barometric pressure sensors respectively of the mobile computing device.
The claims invoke computers and other machinery merely as tools to perform the abstract idea. With respect to the “computing device” it is described in the specification as "servers, desktop computers, mobile devices including cellular or smartphones, laptop computers, wearable devices, and tablet devices" (0013). With respect to the “memory” it is described in the specification as "memory 302 which may include a read-only memory (ROM) as well as a random access memory (RAM) or other dynamic storage device" (0022). With respect to the medical instrument, the specification does not describe a medical instrument with any specificity. The specification discloses a measurement instrument which has a model identification number and type (0029, 0044), but does not specify beyond a general purpose computing component. With respect to the “magnetic field strength sensors” or the “barometric pressure sensors”, the specification describes it as “may include any of inertial sensors (accelerometer, gyroscope), magnetometer or other magnetic field sensing functionality, and barometric or other environmental pressure sensing functionality” (0017). These are all general purpose computer components used in their ordinary capacity.
Step 2B:
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
As explained above, claims  1 and 11 recites receiving image data which is mere data gathering. MPEP 2106.05(g) 
The above element has been determined to be well-understood, routine, conventional activity in the field. The specifications do not indicate that sending and receiving the data is performed by anything other than generic, off-the-shelf computing devices. The buySAFE, Inc. v. Google, Inc court decision (MPEP 2106(d)(II)) indicates that computers receiving ad sending information over a network is well-understood, routine, and conventional function when it is claimed in a merely generic manner.
Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1 and 11 only recite a server computing device, a processor,  a memory storing a set of instructions, acquired at a mobile computing device in accordance with a medical instrument deployed, acquired using one or more magnetic field strength sensors barometric pressure sensors respectively of the mobile computing device and the instructions executable in the processor and the mere instructions to perform the abstract idea. MPEP 2106.0S(f) 
The above elements have been determined to be well-understood, routine, conventional activity in the field. The specification does not provide any indication that receiving image data, deriving diagnostic data based on interpreting image data, and formatting the diagnostic data is performed by anything other than a generic, off-the-shelf computer components. With respect to the “computing device” it is described in the specification as "servers, desktop computers, mobile devices including cellular or smartphones, laptop computers, wearable devices, and tablet devices" (0013). With respect to the “memory” it is described in the specification as "memory 302 which may include a read-only memory (ROM) as well as a random access memory (RAM) or other dynamic storage device" (0022). With respect to the medical instrument, the specification does not describe a medical instrument with any specificity. The specification discloses a measurement instrument which has a model identification number and type (0029, 0044), but does not specify beyond a general purpose computing component. With respect to the “magnetic field strength sensors” or the “barometric pressure sensors”, the specification describes it as “may include any of inertial sensors (accelerometer, gyroscope), magnetometer or other magnetic field sensing functionality, and barometric or other environmental pressure sensing functionality” (0017).  The buySAFE, Inc. v. Google, Inc court decision (MPEP 2106(d)(II)) indicates that computers receiving and sending information over a network is well-understood, routine, and conventional function when it is claimed in a merely generic manner.

Dependent claims: With respect to claims 2, 4-10, 12, and 14-20 have been considered and determined to not integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 
Claims 2 and 12 merely recite interpreting the image data based at least in part upon an optical character recognition operation. The step of interpreting is directed to an abstract idea falling into the grouping of a mental process.
Claims 4 and 14 recite receiving, in association with the image data acquired at the mobile device, a set of coordinates of a location associated therewith. A description of a set of coordinates of a location is not a functional limitation, but rather a description of the data that is received in the image data. Claims 4 and 14 only serves to further limit of specify the limitations of the independent claims, hence are nonetheless directed towards fundamentally the same abstract idea. 
Claims 5 and 15 recite the set of coordinates of the location includes one of a height and a depth coordinate. A description of the location including a height and depth coordinate is not a functional limitation, but rather a description of the coordinates received in the previous claims. 
Claims 6 and 16 recite accessing a floor layout of an indoor infrastructure based at least in part on the set of coordinates; and determining, based at least in part upon the one of the height and the depth coordinate and the floor layout, at least one of a floor designation and a functional departmental designation associated with the indoor infrastructure. The steps of accessing and determining are directed to an abstract idea falling into the grouping of a mental process. 
Claims 7 and 17 recite the indoor infrastructure comprises one of a hospital a medical clinic, a shopping mall, an airport, a residential building, a campus building and an at least partially enclosed building. The description of a hospital, medical clinic, shopping mall airport, residential building, campus building, and partially enclosed buildings is not a functional limitation, but rather examples of indoor infrastructure.
Claims 8 and 18 recite the longitudinal dataset establishes a temporal relationship among longitudinally structured data associated with cumulative medical monitoring data of a set of patient states comprising the patient medical record. The description of establishing a temporal relationship among the data is not a functional limitation, but rather a description of the data relationship. 
Claims 9 and 19 recite the temporal relationship comprises classification of search parameters with a discrete event from a set of events associated with the set of patient states. The description of a classification of search parameters with a discrete event is not a functional limitation, but rather a description of the temporal relationship. 
Claims 10 and 20 recite structuring the longitudinal dataset in accordance with a graph data structure that includes a tables graph, each table of the tables graph being represented as a table node, wherein the table node is one of sparsely-connected, fully-connected, and includes a variable number of connections to other table nodes. The description of a tables graph, each table of the tables graph being represented as a table node is not a functional limitation, but rather a description of how the data is to be displayed.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. No. 20190357855) in view of Bottinger (U.S. Pub. No. 20170228507) and Huberman (U.S. Pat. No. 10,349,221) and Spencer et al. (US 2016/0374776 A1).
Regarding claim 1, Sinha teaches:
A  computer-implemented method comprising:
receiving, at a server computing device, image data associated with a patient, the image data being acquired at a mobile computing device in association accordance with a medical instrument deployed in medical monitoring of a patient state the patient (“receiving a time series of image data of the body region of the individual at a first camera module of a mobile computing device” (Paragraph 0017), where the mobile computing device can be any suitable medical device system (Paragraph 0021)); 
deriving patient diagnostic data based on interpreting the image data (“extracting features of interest from the time series of image data and processing the features in analyses of the individual and/or a population of individuals; estimating biomarker characteristics from the analyses; and determining one or more risk factors” (Paragraph 0020)); and 
formatting (“aggregation of such data” (Paragraph 0083)), using a processor of the server computing device, the patient diagnostic data (“determine proxies for other CVD-related conditions” (Paragraph 0083)) in accordance with a 
at a time of acquisition of the image data (“signal associated with the time series of image data has been obtained” (Paragraph 0095) “image data captured from a smartphone camera by a individual” (Paragraph 0024) and “input data can comprise the time series of image data (i.e., summed image frame data) associated with Block S110, accelerometer and gyroscope data associated with Blocks S120 and S130, ambient light data (i.e., color and light balance data) associated with Block S140, and passive location/activity data” (Paragraph 0098)).
Examiner Notes: Location data is obtained from the image data that is captured on the users smartphone camera. 
	Sinha does not disclose the following which is taught by Bottinger: 
	longitudinal dataset associated with a patient medical record (“longitudinal data sets can be obtained from electronic medical records (EMRs)” (Paragraph 0034));
Sinha and Bottinger are both analogues to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sinha’s method of receiving, deriving, and formatting image data associated with a patient diagnosis and their medical history to incorporate the teachings of Bottinger and provide a longitudinal dataset associated with a patient’s medical record. The addition of the above has the potential to “offer valuable information for discovering clinical population subtypes, and can potentially be used in association studies in medical research and in the prediction of outcomes in patient care” (Paragraph 0003).
	Sinha and Bottinger do not disclose the following which is taught by Huberman: 
localizing the mobile computing device based at least in part on a data fusion (“localize the mobile device based on a subset of the set of data fusion inputs” (Col.2, Lines 25-26)) in accordance with fingerprint data, the fingerprint data including at least in part magnetic field strength data and barometric pressure data (“fingerprint data as used herein refer to time-correlated or time-stamped, individual measurements of any of, or any combination of, received wireless communication signal strength and signal connectivity parameters, magnetic field measurements and barometric pressure measurements, and mobile device inertial sensor data at known, particular locations within an area being traversed, or anticipated for traversal, by the mobile device” (Col. 3, Lines 46-53)) acquired using one or more magnetic field strength sensors and barometric pressure sensors respectively of the mobile computing device (“Mobile device 101 may include sensor functionality by way of sensor devices 205. Sensor devices 205 may include inertial sensors such as an accelerometer and a gyroscope, magnetometer or other magnetic field sensing functionality, barometric or other ambient pressure sensing functionality, and ambient lighting sensors, such as to detect ambient lighting intensity” (Co. 4, Lines 52-58)); and 
	Sinha and Huberman are both analogues to the claimed invention because they are all in the field of acquiring data from a mobile device. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sinha’s method of receiving, deriving, and formatting image data associated with a patient diagnosis and their medical history to incorporate the teachings of Huberman and localize the mobile device based on data fusion and in accordance with fingerprint data. The addition of localizing the mobile device based on data fusion and in accordance with fingerprint data would “provide solutions which are directed to using indoor navigation solutions in a manner that enhances responsiveness and timeliness while preserving mobile device resources-usage” (Col. 1, Lines 47-50).
Sinha, Bottinger, and Huberman do not disclose the following which is taught by Spencer: 
 determining a location of the patient at the time of image capture as being the location of the mobile computing device at time of image capture in accordance with the localizing, in association with model type and a model identification number of the medical instrument associated with the medical monitoring of the patient based on interpreting the image data ([0016] image data includes location of patient, i.e. the consultation room, patient information, device metadata, [0049-0050] at the time of patient receiving service, the mobile device (which can be the imaging device) reads information about the patient, identifying patient at a particular time of imaging, [0052-0053] image metadata includes the linked data including patient identification, imaging device identification, where the imaging device identification includes a unique identifier, [0057] graphical code with device information includes device type and model number of the device used for imaging, i.e., monitoring, patient, [0062] detecting presence of patient at particular time).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of  localizing a patient at the time of an image as being in the same location as the mobile device based on model type and identification of the medical instrument from Spencer with the known method of localizing a mobile device at time of image acquisition from Sinha, Bottinger and Huberman in order to enable accurate communication between healthcare parties and equipment to track patient movement and services (Spencer [0074]).
Regarding claim 8, Sinha in view of Bottinger, Huberman, and Spencer teaches the method of claim 1.
Bottinger further discloses:
the longitudinal dataset (“an electronic longitudinal data set” (Paragraph 0006)) establishes a temporal relationship (“aligning the data sets according to their respective time points” (Paragraph 0006)) among longitudinally structured data associated with cumulative medical monitoring data of a set of patient states comprising the patient medical record (“automatically determining a medical diagnosis for a patient based on a relationship between the patient's data set and a cluster center” (Paragraph 0006)).
Sinha, Bottinger, and Huberman are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman’s method of receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Bottinger and establish time relationships between monitoring data and a set of patient states. The addition of an established time relationship between monitoring data and a set of patient states would help in “automatically determining a medical diagnosis for a patient based on a relationship between the patient's data set and a cluster center” (Bottinger, Paragraph 0006).

Regarding claim 9, Sinha in view of Bottinger, Huberman, and Spencer teaches the method of claim 8.
Bottinger further discloses:
the temporal relationship (“aligning the data sets according to their respective time points” (Paragraph 0006)) comprises classification of search parameters (“searches clusters that have similar progression patterns” (Paragraph 0077)) with a discrete event from a set of events associated with the set of patient states (“distinct coherent progression patterns can be found from longitudinal eGFR and A1C data integrated with 5 cross-sectional variables that were used jointly in finding the clusters” (Paragraph 0078).
Sinha, Bottinger, and Huberman are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman’s method of receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Bottinger and have a time relationship that contains search parameters and distinct events associated with the patient state. The addition of a time relationship that contains search parameters and distinct events associated with the patient state can help in “finding and comparing rapid ad slow progression rates and contribute to research” (Bottinger, Paragraph 0078).

Regarding claim 10, Sinha in view of Bottinger, Huberman, and Spencer teaches the method of claim 9.
Bottinger further discloses:
structuring the longitudinal dataset in accordance with a graph data structure that includes a tables graph (Figure 1A and 1B-show graphs of the longitudinal data from the EMRs) , each table of the tables graph being represented as a table node, wherein the table node is one of sparsely-connected, fully-connected, and includes a variable number of connections to other table nodes (Figures 5 and 6-figure 5 shows a chart illustrating the different trajectories of data, and Figure 6 shows the different clusters and how they compare to each other) .
Sinha, Bottinger, and Huberman are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman’s method of receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Bottinger and graph the data into table graphs with different nodes. The addition of graphs and different nodes help to establish the relationship, if any, between the variables. 

Regarding claim 11, Sinha teaches:
A server computing system comprising (“one or more computing systems, wherein the computing system(s) can be implemented at least in part in a mobile computing device, in a machine (e.g., server)” (Paragraph 0102)): 
a processor (“one or more portions of the control module 155 and/or a processor” (Paragraph 0103)); 
a memory storing a set of instructions, the instructions executable in the processor to (“a computer-readable medium storing computer-readable instructions”(Paragraph 0102)):
 receive, at a server computing device, image data associated with a patient, the image data being acquired at a mobile computing device in Atty Docket VTG.P0074App. No. 16/577,005association accordance with a medical instrument deployed in medical monitoring of a patient state (“receiving a time series of image data of the body region of the individual at a first camera module of a mobile computing device” (Paragraph 0017), where the mobile computing device can be any suitable medical device system (Paragraph 0021)); 
derive patient diagnostic data based on interpreting the image data (“extracting features of interest from the time series of image data and processing the features in analyses of the individual and/or a population of individuals; estimating biomarker characteristics from the analyses; and determining one or more risk factors” (Paragraph 0020)); 
format (“aggregation of such data” (Paragraph 0083)), using the processor, the patient diagnostic data (“determine proxies for other CVD-related conditions” (Paragraph 0083)) in accordance with a 
at a time of acquisition of the image data (“signal associated with the time series of image data has been obtained” (Paragraph 0095) “image data captured from a smartphone camera by a individual” (Paragraph 0024) and “input data can comprise the time series of image data (i.e., summed image frame data) associated with Block S110, accelerometer and gyroscope data associated with Blocks S120 and S130, ambient light data (i.e., color and light balance data) associated with Block S140, and passive location/activity data” (Paragraph 0098)).
Examiner Notes: Location data is obtained from the image data that is captured on the users smartphone camera. 
But does not disclose:
a longitudinal dataset associated with a patient medical record;
 localize the mobile computing device based at least in part on a data fusion in accordance with fingerprint data, the fingerprint data including at least in part magnetic field strength data and barometric pressure data acquired using one or more magnetic field strength sensors and barometric pressure sensors respectively of the mobile computing device; and 
However, Bottinger teaches:
a longitudinal dataset associated with a patient medical record(“longitudinal data sets can be obtained from electronic medical records (EMRs)” (Paragraph 0034));
Sinha and Bottinger are both analogues to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sinha’s system for receiving, deriving, and formatting image data associated with a patient diagnosis and their medical history to incorporate the teachings of Bottinger and provide a longitudinal dataset associated with a patient’s medical record. The addition of the above has the potential to “offer valuable information for discovering clinical population subtypes, and can potentially be used in association studies in medical research and in the prediction of outcomes in patient care” (Paragraph 0003).
But does not disclose:
localize the mobile computing device based at least in part on a data fusion in accordance with fingerprint data, the fingerprint data including at least in part magnetic field strength data and barometric pressure data acquired using one or more magnetic field strength sensors and barometric pressure sensors respectively of the mobile computing device; and 
However, Huberman teaches:
localize the mobile computing device based at least in part on a data fusion (“localize the mobile device based on a subset of the set of data fusion inputs” (Col.2, Lines 25-26)) in accordance with fingerprint data, the fingerprint data including at least in part magnetic field strength data and barometric pressure data (“fingerprint data as used herein refer to time-correlated or time-stamped, individual measurements of any of, or any combination of, received wireless communication signal strength and signal connectivity parameters, magnetic field measurements and barometric pressure measurements, and mobile device inertial sensor data at known, particular locations within an area being traversed, or anticipated for traversal, by the mobile device” (Col. 3, Lines 46-53)) acquired using one or more magnetic field strength sensors and barometric pressure sensors respectively of the mobile computing device (“Mobile device 101 may include sensor functionality by way of sensor devices 205. Sensor devices 205 may include inertial sensors such as an accelerometer and a gyroscope, magnetometer or other magnetic field sensing functionality, barometric or other ambient pressure sensing functionality, and ambient lighting sensors, such as to detect ambient lighting intensity” (Co. 4, Lines 52-58)); and 
Sinha and Huberman are both analogues to the claimed invention because they are all in the field of acquiring data from a mobile device. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sinha’s method of receiving, deriving, and formatting image data associated with a patient diagnosis and their medical history to incorporate the teachings of Huberman and localize the mobile device based on data fusion and in accordance with fingerprint data. The addition of localizing the mobile device based on data fusion and in accordance with fingerprint data would “provide solutions which are directed to using indoor navigation solutions in a manner that enhances responsiveness and timeliness while preserving mobile device resources-usage” (Col. 1, Lines 47-50).
Sinha, Bottinger, and Huberman do not disclose the following which is taught by Spencer: 
 determining a location of the patient at the time of image capture as being the location of the mobile computing device at time of image capture in accordance with the localizing, in association with model type and a model identification number of the medical instrument associated with the medical monitoring of the patient based on interpreting the image data ([0016] image data includes location of patient, i.e. the consultation room, patient information, device metadata, [0049-0050] at the time of patient receiving service, the mobile device (which can be the imaging device) reads information about the patient, identifying patient at a particular time of imaging, [0052-0053] image metadata includes the linked data including patient identification, imaging device identification, where the imaging device identification includes a unique identifier, [0057] graphical code with device information includes device type and model number of the device used for imaging, i.e., monitoring, patient, [0062] detecting presence of patient at particular time).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of  localizing a patient at the time of an image as being in the same location as the mobile device based on model type and identification of the medical instrument from Spencer with the known method of localizing a mobile device at time of image acquisition from Sinha, Bottinger and Huberman in order to enable accurate communication between healthcare parties and equipment to track patient movement and services (Spencer [0074]).

Regarding claim 18, Sinha in view of Bottinger, Huberman, and Spencer teaches the system of claim 11.
Bottinger further discloses:
the longitudinal dataset (“an electronic longitudinal data set” (Paragraph 0006)) establishes a temporal relationship (“aligning the data sets according to their respective time points” (Paragraph 0006)) among longitudinally structured data associated with cumulative medical monitoring data of a set of patient states comprising the patient medical record (“automatically determining a medical diagnosis for a patient based on a relationship between the patient's data set and a cluster center” (Paragraph 0006)).
Sinha, Bottinger, and Huberman are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman’s system for receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Bottinger and establish time relationships between monitoring data and a set of patient states. The addition of an established time relationship between monitoring data and a set of patient states would help in “automatically determining a medical diagnosis for a patient based on a relationship between the patient's data set and a cluster center” (Bottinger, Paragraph 0006).

Regarding claim 19, Sinha in view of Bottinger, Huberman, and Spencer teaches the system of claim 18.
Bottinger further discloses:
the temporal relationship (“aligning the data sets according to their respective time points” (Paragraph 0006)) comprises classification of search parameters (“searches clusters that have similar progression patterns” (Paragraph 0077)) with a discrete event from a set of events associated with the set of patient states (“distinct coherent progression patterns can be found from longitudinal eGFR and A1C data integrated with 5 cross-sectional variables that were used jointly in finding the clusters” (Paragraph 0078).
Sinha, Bottinger, and Huberman are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman’s system for receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Bottinger and have a time relationship that contains search parameters and distinct events associated with the patient state. The addition of a time relationship that contains search parameters and distinct events associated with the patient state can help in “finding and comparing rapid ad slow progression rates and contribute to research” (Bottinger, Paragraph 0078).

Regarding claim 20, Sinha in view of Bottinger, Huberman, and Spencer teaches the system of claim 19.
Bottinger further discloses:
structuring the longitudinal dataset in accordance with a graph data structure that includes a tables graph (Figure 1A and 1B-show graphs of the longitudinal data from the EMRs) , each table of the tables graph being represented as a table node, wherein the table node is one of sparsely-connected, fully-connected, and includes a variable number of connections to other table nodes (Figures 5 and 6-figure 5 shows a chart illustrating the different trajectories of data, and Figure 6 shows the different clusters and how they compare to each other) .
Sinha, Bottinger, and Huberman are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman’s system for receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Bottinger and graph the data into table graphs with different nodes. The addition of graphs and different nodes help to establish the relationship, if any, between the variables. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. No. 20190357855) in view of Bottinger (U.S. Pub. No. 20170228507) and Huberman (U.S. Pat. No. 10,349,221) and Spencer et al. (US 2016/0374776 A1) in further view of Agnello (U.S. Pub. No. 20180374568).
Regarding claim 2, Sinha in view of Bottinger, Huberman and Spencer teaches the method of claim 1.
While Sinha in view of Bottinger, Huberman and Spencer teaches the method of claim 1, but does not disclose:
Interpreting the image data based at least in part upon an optical character recognition operation.
However Agnello teaches:
Interpreting the image data based at least in part upon an optical character recognition operation (“extracting the first and second medical data from the first and second images includes optical character recognition (OCR) of the first and second images” (Paragraph 0008)).
Sinha, Bottinger, Huberman, Spencer and Agnello are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger, Huberman, and Spencer’s method of receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Agnello and interpret the image data using OCR (optical character recognition). The addition of OCR helps to translate written information into digital data that can be interpreted at any location.

Regarding claim 12, Sinha in view of Bottinger, Huberman and Spencer teaches the system of claim 1.
	Sinha further discloses:
	Instructions executable to (“one or more executable instructions” (Paragraph 0104))
	But does not disclose:
	to interpret the image data based at least in part upon an optical character recognition operation.
However Agnello teaches:
to interpret the image data based at least in part upon an optical character recognition operation (“extracting the first and second medical data from the first and second images includes optical character recognition (OCR) of the first and second images” (Paragraph 0008)).
Sinha, Bottinger, Huberman, Spencer, and Agnello are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger, Huberman and Spencer’s system for receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Agnello and interpret the image data using OCR (optical character recognition). The addition of OCR helps to translate written information into digital data that can be interpreted at any location.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. No. 20190357855) in view of Bottinger (U.S. Pub. No. 20170228507) and Huberman (U.S. Pat. No. 10,349,221) and Spencer et al. (US 2016/0374776 A1) in further view of Krishnan (U.S. Pub. No. 20180322941).
Regarding claim 4, Sinha in view of Bottinger, Huberman and Spencer teaches the method of claim 1.
While Sinha in view of Bottinger, Huberman and Spencer teaches the method of claim 1, but does not disclose:
receiving, in association with the image data acquired at the mobile device, a set of coordinates of a location associated therewith.
However Krishnan teaches:
receiving, in association with the image data acquired at the mobile device (“receive pixel image data from a mobile computing device” (Paragraph 0044)), a set of coordinates of a location associated therewith ( “a geo-tagged analyte analysis comprises geographical location metadata indicating the analyte analysis was carried out in a certain geographic location” (Paragraph 0114)).
Sinha, Bottinger, Huberman, Spencer and Krishnan are all analogous to the claimed invention because they are all in the field of processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger, Huberman and Spencer’s method of receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Krishnan and include a set of coordinates in association with the image data received. The addition of including a set of coordinates associated with the image data “provides an innovative solution to disease management” (Krishnan, Paragraph 0009)
Examiner Notes: Krishnan discloses in Paragraph 0114 that geographic location comprises coordinates (e.g. longitude and latitude). 

Regarding claim 14, Sinha in view of Bottinger, Huberman and Spencer teaches the system of claim 11.
Sinha further discloses:
instructions executable to (“one or more executable instructions” (Paragraph 0104))
But does not disclose:
receive, in association with the image data acquired at the mobile device, a set of coordinates of a location associated therewith.
However Krishnan teaches:
receive, in association with the image data acquired at the mobile device (“receive pixel image data from a mobile computing device” (Paragraph 0044)), a set of coordinates of a location associated therewith ( “a geo-tagged analyte analysis comprises geographical location metadata indicating the analyte analysis was carried out in a certain geographic location” (Paragraph 0114)).
Sinha, Bottinger, Huberman, Spencer and Krishnan are all analogous to the claimed invention because they are all in the field of processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger, Huberman and Spencer’s system for receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Krishnan and include a set of coordinates in association with the image data received. The addition of including a set of coordinates associated with the image data “provides an innovative solution to disease management” (Krishnan, Paragraph 0009)
Examiner Notes: Krishnan discloses in Paragraph 0114 that geographic location comprises coordinates (e.g. longitude and latitude). 

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. No. 20190357855) in view of Bottinger (U.S. Pub. No. 20170228507) and Huberman (U.S. Pat. No. 10,349,221) and Spencer et al. (US 2016/0374776 A1) in further view of Krishnan (U.S. Pub. No. 20180322941) and Tiwari (U.S. Pub. No. 20180075168).
Regarding claim 5, Sinha in view of Bottinger, Huberman and Spencer in further view of Krishnan teaches the method of claim 4.
While Sinha in view of Bottinger, Huberman and Spencer in further view of Krishnan teaches the method of claim 4, but does not disclose:
wherein the set of coordinates of the location includes one of a height and a depth coordinate.
However Tiwari discloses:
wherein the set of coordinates of the location includes one of a height and a depth coordinate (“obtain coordinates (X, Y, Z) for the new location” (Paragraph 0104)).
Sinha, Bottinger, Huberman, Spencer, Krishnan, and Tiwari are all analogous to the claimed invention because they are all in the field of acquiring and processing data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger, Huberman and Spencer in further view of Krishnan’s method of receiving, deriving, and formatting image data, based on OCR, associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Tiwari and incorporate a height and depth coordinate. The incorporation of a height and depth coordinates helps to establish one item in relation to another in the same image. 
Examiner Notes: It is well known that X and Y coordinates represents depth within a space and the Z coordinate represents a height within a given space.

Regarding claim 6, Sinha in view of Bottinger, Huberman and Spencer in further view of Krishnan and Tiwari teaches the method of claim 5.
Tiwari further discloses:
accessing a floor layout of an indoor infrastructure (“obtain a floor plan of a building” (Paragraph 0092)) based at least in part on the set of coordinates (“room layout includes the following: geometric shape and coordinates of the room” (Paragraph 0144)); and
determining (“determining” (Paragraph 0337)), based at least in part upon the one of the height and the depth coordinate (“coordinates (X, Y, Z)” (Paragraph 0104))  and the floor layout (“for any given point on the floor plan” (Paragraph 0337)), at least one of a floor designation and a functional departmental designation associated with the indoor infrastructure (“divided into distinct physical zones (such as rooms or open areas) with unique location tags for each zone (e.g., master bedroom, dining room, living room, and the like)” (Paragraph 0337)).
Sinha, Bottinger, Huberman, Spencer, Krishnan, and Tiwari are all analogous to the claimed invention because they are all in the field of acquiring and processing data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger, Huberman and Spencer in further view of Krishnan’s method of receiving, deriving, and formatting image data, based on OCR, associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Tiwari and incorporate accessing a floor plan based on coordinates and determine designations within the environment. The incorporation of accessing a floor plan based on coordinates and determine designations within the environment would help to establish an exact location of an image and assist in better monitoring the situation. 

Regarding claim 15, Sinha in view of Bottinger, Huberman and Spencer in further view of Krishnan teaches the method of claim 14.
While Sinha in view of Bottinger, Huberman and Spencer in further view of Krishnan teaches the method of claim 14, but does not disclose:
wherein the set of coordinates of the location includes one of a height and a depth coordinate.
However Tiwari discloses:
wherein the set of coordinates of the location includes one of a height and a depth coordinate (“obtain coordinates (X, Y, Z) for the new location” (Paragraph 0104)).
Sinha, Bottinger, Huberman, Spencer, Krishnan, and Tiwari are all analogous to the claimed invention because they are all in the field of acquiring and processing data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger, Huberman and Spencer in further view of Krishnan’s method of receiving, deriving, and formatting image data, based on OCR, associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Tiwari and incorporate a height and depth coordinate. The incorporation of a height and depth coordinates helps to establish one item in relation to another in the same image. 
Examiner Notes: It is well known that X and Y coordinates represents depth within a space and the Z coordinate represents a height within a given space.

Regarding claim 16, Sinha in view of Bottinger, Huberman and Spencer in further view of Krishnan and Tiwari teaches the method of claim 15.
Tiwari further discloses:
accessing a floor layout of an indoor infrastructure (“obtain a floor plan of a building” (Paragraph 0092)) based at least in part on the set of coordinates (“room layout includes the following: geometric shape and coordinates of the room” (Paragraph 0144)); and
determining (“determining” (Paragraph 0337)), based at least in part upon the one of the height and the depth coordinate (“coordinates (X, Y, Z)” (Paragraph 0104))  and the floor layout (“for any given point on the floor plan” (Paragraph 0337)), at least one of a floor designation and a functional departmental designation associated with the indoor infrastructure (“divided into distinct physical zones (such as rooms or open areas) with unique location tags for each zone (e.g., master bedroom, dining room, living room, and the like)” (Paragraph 0337)).
Sinha, Bottinger, Huberman, Spencer, Krishnan, and Tiwari are all analogous to the claimed invention because they are all in the field of acquiring and processing data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger, Huberman and Spencer in further view of Krishnan’s method of receiving, deriving, and formatting image data, based on OCR, associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Tiwari and incorporate accessing a floor plan based on coordinates and determine designations within the environment. The incorporation of accessing a floor plan based on coordinates and determine designations within the environment would help to establish an exact location of an image and assist in better monitoring the situation. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. No. 20190357855) in view of Bottinger (U.S. Pub. No. 20170228507) and Huberman (U.S. Pat. No. 10,349,221) and Spencer et al. (US 2016/0374776 A1) in further view of Krishnan (U.S. Pub. No. 20180322941), Tiwari (U.S. Pub. No. 20180075168), and Mendelson (U.S. Pub. No. 20150018011).
Regarding claim 7, Sinha in view of Bottinger, Huberman and Spencer in further view of Krishnan and Tiwari teaches the method of claim 6.
While Sinha in view of Bottinger, Huberman and Spencer in further view of Krishnan and Tiwari teaches the method of claim 6, but does not disclose:
wherein the indoor infrastructure comprises one of a hospital, a medical clinic, a shopping mall, an airport, a residential building, a campus building and an at least partially enclosed building.
However Mendelson discloses:
wherein the indoor infrastructure comprises one of a hospital, a medical clinic, a shopping mall, an airport, a residential building, a campus building and an at least partially enclosed building (“Mall maps, store maps, mapping of department stores, commercial buildings, hospitals, schools, campuses, municipalities, shopping centers, down town districts, indoor facilities, building maps, parking areas, parking garages, amusements parks, subway systems, transit maps, museum maps, area attractions maps, hotel and resort maps Cruise ships” (Paragraph 0006)).
Sinha, Bottinger, Huberman, Spencer, Krishnan, Tiwari, and Mendelson are all analogous to the claimed invention because they are all in the field of acquiring and processing data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger, Huberman and Spencer in further view of Krishnan and Tiwari’s method of receiving, deriving, and formatting image data, based on OCR, associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Mendelson and incorporate different types of indoor infrastructure. The incorporation of multiple types of indoor infrastructure allows for a more precise estimate of a point of interest no matter the indoor infrastructure. 

Regarding claim 17, Sinha in view of Bottinger, Huberman and Spencer in further view of Krishnan and Tiwari teaches the system of claim 16.
While Sinha in view of Bottinger, Huberman and Spencer in further view of Krishnan and Tiwari teaches the system of claim 16, but does not disclose:
wherein the indoor infrastructure comprises one of a hospital, a medical clinic, a shopping mall, an airport, a residential building, a campus building and an at least partially enclosed building.
However Mendelson discloses:
wherein the indoor infrastructure comprises one of a hospital, a medical clinic, a shopping mall, an airport, a residential building, a campus building and an at least partially enclosed building (“Mall maps, store maps, mapping of department stores, commercial buildings, hospitals, schools, campuses, municipalities, shopping centers, down town districts, indoor facilities, building maps, parking areas, parking garages, amusements parks, subway systems, transit maps, museum maps, area attractions maps, hotel and resort maps Cruise ships” (Paragraph 0006)).
Sinha, Bottinger, Huberman, Spencer, Krishnan, Tiwari, and Mendelson are all analogous to the claimed invention because they are all in the field of acquiring and processing data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger, Huberman and Spencer in further view of Krishnan and Tiwari’s system for receiving, deriving, and formatting image data, based on OCR, associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Mendelson and incorporate different types of indoor infrastructure. The incorporation of multiple types of indoor infrastructure allows for a more precise estimate of a point of interest no matter the indoor infrastructure. 


Response to Arguments
Applicant's arguments, see Page 7, “Claim Rejections- 35 U.S.C. § 101”, filed 05/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that claims 1 and 11 as amended include elements which amount to more than mere data gathering because they are directed towards a tangible and useful result. Examiner respectfully disagrees. The step of determining a location of the patient at the time of image capture as being the location of the mobile computing device at time of image capture in accordance with the localizing, in association with a model type and a model identification number of the medical instrument associated with the medical monitoring of the patient based on interpreting the image data is a mental process as it can be accomplished using human mental observation, evaluation, judgement and opinion.  As such, the determining a location of the patient is part of the abstract idea and therefore, does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea itself.  Additionally, any improvement provided by the abstract idea is an improvement to the abstract idea itself and does not provide significantly more than the abstract idea.
Applicant's arguments, see Page 7-9, “Claim Rejections- 35 U.S.C. § 103”,  filed 05/18/2022 have been fully considered and they are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Spencer, as per the rejections above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626